Case 2:16-cr-20222-AJT-RSW ECF No. 374-4, PageID.2132 Filed 03/30/20 Page 1 of 4




~tntr nf ~nrtlf @nrnlintt
                                       ROY COOPER
                                             GOVERNOR


                                              March 23, 2020

                                    EXECUTIVE ORDER NO. 120

       ADDITIONAL LIMITATIONS ON MASS GATHERINGS, RESTRICTIONS ON
   VENUES AND LONG TERM CARE FACILITIES, AND EXTENSION OF SCHOOL
                           CLOSURE DA TE

         WHEREAS, the undersigned issued Executive Order No. 116 on March 10, 2020, which
 declared a State of Emergency to coordinate the State 's response and protective actions to address
 the Corona virus Disease 2019 (COVID-19) public health emergency and to provide for the health ,
 safety, and welfare of residents and visitors located in North Caro lina ("Declaration of a State of
 Emergency"); and

       WHEREAS , the World Health Organization declared COVID -19 a globa l pandemic on
 March 11, 2020; and

         WHEREAS , on March 13, 2020, the Presid ent of the United States declared the ongoing
 COVID -19 outbreak a pandemic of sufficient severit y and magnitude to waITant an emergency
 declaration for all states , tribes, territories , and the District of Co lumbi a pursuant to section 501 (b)
 of the Robe1t T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. § 5121-5207
 (the "Stafford Act"); and

         WHEREAS, on March 13, 2020, the President of the United States pursuant to
 Sections 201 and 301 of the National Emergencies Act, 50 U.S.C. § 1601, et seq. and
 consistent with Section 1135 of the Social Securit y Act, as amended (42 U.S.C . § 1320b-5),
 declared that the COVID- 19 pandemic in the United States constitutes a national emergency
 beginning March 1, 2020; and

         WHEREAS , on March 14, 2020, the undersigned issued Executive Order No . 117,
 which prohibited mass gatherings to no more than one hundred ( 100) people in the State of North
 Caro lina and closed K-12 public schoo ls to limit the spread of COV ID-1 9; and

         WHEREAS , on March 17, 2020, the undersigned issued Executive Order No. 118,
 which limited operation s of restaurants and bars and broad ened unemployment insurance
 benefits in response to COV ID-19 ; and

         WHEREAS , on March 20, 2020, the undersigned issued Executive Order No. 119,
 which provid es provisions to improve access to chi ldcare and helps facilit ate critical motor
 vehicle operations; and

        WHEREAS , the North Carolina Department of Health and Human Services
 ("NC DHHS ") confinned the number of cases of COVID- 19 in No rth Caro lina continues to rise
 and has lab documentation of community spread; and
Case 2:16-cr-20222-AJT-RSW ECF No. 374-4, PageID.2133 Filed 03/30/20 Page 2 of 4



        WHEREAS, on March 13, 2020, NCDHHS issued a document entitled
 "Recommendations on Visitation in Long Term Care Facilities to Reduce Risk of Transmission of
 COVID-19" urging limitations on visitors at long term care facilities in the state to help limit the
 spread of COVID-19 among at-risk populations; and

         WHEREAS, NCDHHS has now recommended that increased measures are required to
 control the spread of COVID-19 in long term care settings; and

          WHEREAS, needed control cannot be imposed locally because local authorities in some
 jurisdictions have not enacted appropriate ordinances or issued appropriate declarations as
 authorized byN.C. Gen. Stat.§ 166A-19.31; and

        WHEREAS, the area in which the emergency exists has spread across local jurisdictional
 boundaries, and the legal control measures of the jurisdictions are conflicting or uncoordinated to
 the extent that efforts to protect life and property are, or unquestionably will be, severely
 hampered; and

          WHEREAS, the area subject to the COVID-19 emergency is statewide, covering the
 jurisdictions of multiple city, county and tribal governments, thus making legal control measures
 difficult to coordinate and severely hampering efforts to protect life and property; and

        WHEREAS, the undersigned has determined that local control measures for the
 emergency, taken alone, are insufficient to assure adequate protection for lives and property
 because the scale of the COVID-19 emergency is so great that it exceeds the capability of local
 government officials to cope with it; and

         WHEREAS, the undersigned has determined that the measures identified below are
 necessary for the purpose of taking care that North Carolinians health, safety, and welfare are
 protected in accordance with the laws of the state; and

         WHEREAS, further action is necessary to protect the health and safety of the residents of
 North Carolina, slow the spread of the COVID-19 pandemic, reduce the number of people infected,
 avoid strain on our healthcare system, and to address adverse economic impacts that will lead to
 additional human suffering upon individuals adversely impacted by the COVID-19 pandemic;
 and

         WHEREAS, Executive Order No. 116 invoked the Emergency Management Act, and
 authorizes the Governor to exercise the powers and duties set forth therein to direct and aid in the
 response to, recovery from, and mitigation against emergencies; and

         WHEREAS, pursuant to N.C. Gen. Stat.§ 166A-19.30(a)(l), the undersigned may utilize
 all available state resources as reasonably necessary to cope with an emergency, including the
 transfer and direction of personnel or functions of state agencies or units thereof for the purpose
 of performing or facilitating emergency services; and

         WHEREAS, pursuant to N.C. Gen. Stat. § 166A-19.30(c) during a gubernatorially
 declared state of emergency, the undersigned determined that local control of the emergency is
 insufficient to assure adequate protection for lives and property because the area in which the
 emergency exists has spread across local jurisdictional boundaries; and the legal control measures
 are conflicting or uncoordinated to the extent that efforts to protect life and property are, or
 unquestionably will be, severely hampered; and

          WHEREAS, based upon the findings above, N.C. Gen. Stat.§§ 166A-19.3 l(b)(l), (b)(2),
 and (b )( 5) authorizes the Governor to prohibit or restrict the operation of business establishments,
 the congregation of people as well as the movement of people in public places and take other
 activities or conditions the control of which may be reasonably necessary to maintain order and
 protect lives or property during the state of emergency

        NOW, THEREFORE, by the authority vested in me as Governor by the Constitution and
 the laws of the State of North Carolina, IT IS ORDERED:
Case 2:16-cr-20222-AJT-RSW ECF No. 374-4, PageID.2134 Filed 03/30/20 Page 3 of 4



 Section 1. Mass Gathering

 For the reasons and pursuant to the authority set forth above:

    a. Executive Order No. 117 § 1 is amended as follows:

        1. A mass gathering is defined as any event or convening that brings together more than
            fifty (50) persons in a single room or single space at the same time, such as an
            auditorium, stadium, arena, large conference room, meeting hall, or any other confined
            indoor or outdoor space. This includes parades, fairs and festivals.

        2. A mass gathering does not include normal operations at airports, bus and train stations,
           medical facilities, shopping malls and centers. It also does not include office
           environments, factories, grocery stores, and child care facilities.

        3. Pursuant to N.C. Gen. Stat.§§ 166A-19.30(a)(2) and 19.30(c), the provision of this
           section shall be enforced by state and local law enforcement officers.

    b. In addition to the restrictions on mass gatherings identified in Executive Order No. 117 §
       1, entertainment facilities without a retail or dining component are ordered to close at 5 :00
       pm on Wednesday, March 25, 2020, though any retail or dining component may operate
       within that establishment solely for that purpose. Any dining facilities may operate only
       within the restrictions for restaurants as set out in Executive Order No. 118. These facilities
       include, but are not limited to, the following types of business:

        ■   Bingo Parlors, including Bingo sites operated by charitable organizations
        ■   Bowling Alleys
        ■   Indoor Exercise Facilities (e.g. gyms, yoga studios, martial arts facilities, indoor
            trampoline and rock climbing facilities)
        ■   Health Clubs
        ■   Indoor/ Outdoor Pools
        ■   Live Performance Venues
        ■   Movie Theaters
        ■   Skating Rinks
        ■   Spas
        ■   Gaming and business establishments which allow gaming activities (e.g. video poker,
            gaming, sweepstakes, video games, arcade games, pinball machines or other computer,
            electronic or mechanical devices played for amusement)

    c. In addition, because the ability to practice the social distancing necessary to reasonably
       protect against COVID-19 is significantly reduced in certain establishments where
       individuals are in close proximity for extended periods of time, or service personnel are in
       direct contact with clients, personal care and grooming businesses, including but not
       limited to the following, are also ordered to close:

        ■   Barber Shops
        ■   Beauty Salons (including waxing and hair removal centers)
        ■   Hair Salons
        ■   Nail Salons/Manicure/Pedicure Providers
        ■   Massage Parlors
        ■   Tattoo Parlors

    d. Violations of this section or orders issued pursuant to N.C. Gen. Stat.§ 166A-19.30 may
       be subject to prosecution pursuant to N.C. Gen. Stat.§ 166A-19.30(d) and are punishable
       as a Class 2 misdemeanor in accordance with N.C. Gen. Stat. § 14-288.20A.

 Section 2. Mandatory Local Government Operations

    a. Consistent with my authority under N.C. Gen. Stat.§§ 166A-19.30(c)(l) and (c)(2), and to
       the extent that local government functions are required under state and federal law, I hereby
       direct the appropriate local government agencies and officials to continue to exercise their
       responsibilities, including but not limited to local county Department of Social Services
Case 2:16-cr-20222-AJT-RSW ECF No. 374-4, PageID.2135 Filed 03/30/20 Page 4 of 4



              of Soc ial Services ("DSS") offices , Health Departments, Registers of Deeds , and other
              loca l gover nment functions that are required to protect lives and property.

          b. Notwithstanding Section (a) of this Section, local governme nt must take appropriate
             precautions to maintain the health of the genera l public and their employees who are
             required to perform their offic ial duties in a manner that brings them in contact with
             the genera l public by putting in place appropriate public health measures, such as social
             distancing, use of reasonable personal protective equipment, and offering reasonable
             accommodations to emp loyees who provide services to the public with consideration
             for their health .

 Section 3. Long Term Care Visitation Limitations
          a. Long term care facilities shall restrict visitation of all vis itors and non-essential health
             care personnel , exce pt for certa in compassionate care situati ons, for example, an end-
             of-life situation .

          b. This restriction does not include essential health care personnel.

          c. For purposes of this Execut ive Order only , long term care facilities includ e all of the
             following:

              1. Skilled nursing facilitie s;
             11. Adult care homes;
             u1. Family care hom es;
             1v. Menta l health gro up homes; and
             v. Intermediate care facilities for individuals with intellectua l disabilities.

 Section 4. Continued School Closure

 For the reasons and pur suant to the authority set forth above :

          Execut ive Order No. 117 § 2 is amended as follows:

         I hereby dire ct that all public schools close for students effec tive Monday , March 16,
 2020 , as set forth in Executive Order No. 117, throug h Friday, May 15, 2020 , unless extended
 beyond that date.

 Section 5. Effective Date

         This Execut ive Order is effective at 5:00 pm Wednesday , Marc h 25 , 2020, and sha ll remain
 in effect for thirty (30) days unless rescinded or superseded by another applicab le Exec utive Order.
 Section 4 of this Executive Orde r is effect ive Monday, March 16, 2020, as set forth in Executive
 Order No. 117, through Friday , May 15, 2020 . An Execut ive Order rescinding the Declaration of
 a State of Emerge ncy will automat ically rescind this Exec utive Order.

         IN WITNESS WHEREOF, I have hereunto signed my name and affixed the Great Seal



 ye& of   ~:::~d
 of the State of North Caro lina at the Cap itol in the City of Raleigh , this 23 rd day of Marc h in the

                                       ~e nty



                   Governor

 ATTEST:




              Secretary of State
